DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/2021 has been entered.

Response to Amendment
The Amendment filed on 4/9/2021 has been entered. Claims 1, 2 and 7-22 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, 8 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2013/0162981, hereinafter Emeric in view of United States Application Publication No. 2010/0177930, hereinafter Dylewski and WO 2015/022318, hereinafter Lukkarinen as evidenced by United States Application Publication No. 2004/0096854, hereinafter Choong.
Regarding claims 1, 7 and 8, Emeric teaches a lateral flow test system (figure 3D) comprising an optical reader (item 390), a lateral flow cartridge (item 350 and figure 1B) and a computer system (item 210), the lateral flow cartridge having a proximal portion (the left side of figure 1B) and a distal portion (the right side of item 1B) and comprising a porous test strip (item 128), a sampling zone (the portion of item 128 under item 125), a strip length (the length of item 128) and a cartridge housing (items 122 and 126) supporting said porous test strip (figure 1B), wherein said cartridge housing has an inlet opening (item 125) for applying liquid to the sampling zone (paragraph [0059]) and at least one reading window 
Emeric fails to teach the processor and for calculating wetting progress along the length of said exposed zone of said porous strip based on a temporal changes in the sets of pixels data.
Dylewski teaches a method for determining a wavefront position in which a frame of a current time is compared with a frame of a prior time and the difference in pixels between frames is calculated (Dylewski, paragraph [0042]) so that a transit time for a liquid sample to traverse a distance between two points can be determined (Dylweski, paragraph [0043]) as variations in flow rate due to variability in the assay membrane may affect the length of time and thus may affect the amount of analyte detected by the assay (Dulewski, paragraph [0040]).

Emeric and Dylewski fail to teach wherein said processor is configured to define columns of L pixels and rows of W pixels of said pixel sensor array, by a method comprising comparing pixel values by averaging the pixels and determining if a pixel is 10% above or below the respective average of a set of pixel data and determining the orientation of the porous strip and defining columns of L pixels aligned with the length of the strip and rows of W pixels aligned with the width of the strip.
Lukkarinen teaches a testing system which after the image is received, an outer border of the test is searched and found using a statistical classifier and then allows for a skew angle to be determined based on the outer border so that the image can be straightened to facilitate further analysis (Lukkarinen, pages 13-14, lines 26-18 and pages 20-21, lines 33-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the orientation of the strip using a statistical classifier because it would allow for the determination of a skew angle to be determined based on the outer border so that the image can be straightened to facilitate further analysis (Lukkarinen, pages 13-14, lines 26-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum difference for the pixels to a range of above or below 10% which would allow the determination of the edge of the test strip (MPEP § 2144.05 (II)).  

Regarding claims 1 and 12-17, Emeric teaches a lateral flow test system (figure 3D) comprising an optical reader (item 390), a lateral flow cartridge (item 350 and figure 1B) and a computer system (item 210), the lateral flow cartridge having a proximal portion (the left side of figure 1B) and a distal portion (the right side of item 1B) and comprising a porous test strip (item 128), a sampling zone (the portion of 
Emeric fails to teach the processor and for calculating wetting progress along the length of said exposed zone of said porous strip based on a temporal changes in the sets of pixels data.
Dylewski teaches a method for determining a wavefront position in which a frame of a current time is compared with a frame of a prior time and the difference in pixels between frames is calculated (Dylewski, paragraph [0042]) so that a transit time for a liquid sample to traverse a distance between two 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have calculated a wetting progress along the length of the exposed zone, as described by Dylewski because it would allow for a transit time (temporal) for a liquid sample to traverse a distance between two points to be determined (Dylweski, paragraph [0043]) as variations in flow rate due to variability in the assay membrane may affect the length of time and thus may affect the amount of analyte detected by the assay (Dulewski, paragraph [0040]).
Emeric and Dylewski fail to teach wherein said processor is configured to define columns of L pixels and rows of W pixels of said pixel sensor array, by a method comprising comparing pixel values of a set of pixel data and determining the orientation of the porous strip and defining columns of L pixels aligned with the length of the strip and rows of W pixels aligned with the width of the strip and thus determining a sub array of the columns from one or two sets of pixel data prior to or after wetting the porous strip.
Lukkarinen teaches a testing system which after the image is received, an outer border of the test is searched and found using a statistical classifier and then allows for a skew angle to be determined based on the outer border so that the image can be straightened to facilitate further analysis (Lukkarinen, pages 13-14, lines 26-18 and pages 20-21, lines 33-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the orientation of the strip using a statistical classifier and defining the interior of the border as sub pixels because it would allow for the determination of a skew angle to be determined based on the outer border so that the image can be straightened to facilitate further analysis (Lukkarinen, pages 13-14, lines 26-18).
Regarding claim 2, Emeric teaches wherein the video camera is a webcam (paragraph [0147]) operating with a frame rate of at least about 0.1 Hz (intended use MPEP § 2114 (II)).

Regarding claim 11, modified Emeric teaches wherein the processor is configured to compare pixel values of at least one L, W pixel for a plurality of sets of pixel data of said series of digital images to determine the time attribute of a set of pixel data where the L, W pixel value data differs relative to L,W pixel values of corresponding pixels from previous or subsequent sets of pixel data (Dulewski, paragraphs [0042]-[0043]).
Regarding claim 18, Emeric teaches wherein the processor is configured for noise correcting the pixel values and/or pixel row values from noise caused by incident light (paragraph [0087]), the noise correction comprising that the processor is configured for averaging the pixel values of pixels of the row outside the porous zone pixel array to obtain a row pixel reference value and compensating the row pixel value with said row pixel reference value by determining a derived row pixel value as a relative row pixel value / row pixel reference value and deeming the derived value to be the noise corrected row pixel value (paragraph [0087]).
Regarding claim 19, Emeric teaches wherein the illumination arrangement is configured for flash illumination (paragraph [0072]), said flash illumination having a flashing rate which is coordinated with the frame rate such that the illumination arrangement is configured for emitting a flash timely coordinated with the acquisition of each image (intended use MPEP § 2114 (II) and is taught in paragraph [0072]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emeric, Dylewski and Lukkarinen as applied to claim 7 above, and further in view of United States Application Publication No. 2004/0087033, hereinafter Schembri.
Regarding claim 9, Emeric, Dylewski and Lukkarinen teach all of the limitations of claim 7; however, they fail to teach an alignment fiducial mark on the housing of the cartridge.
Schembri teaches an array device which has a fiducial mark which allows for the orientation and location of the array to be determined by the device which is laser ablated or printed onto the surface (Schembri, paragraph [0079]).  
.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emeric, Dylewski and Lukkarinen as applied to claim 1 above, and further in view of United States Application Publication No. 2003/0111602, hereinafter Sato.
Regarding claim 20, Emeric, Dylewski and Lukkarinen teach all limitations of claim 1; however, they fail to teach the processor is configured to discharge sets of pixel data of blurred images.
Sato teaches a method for forming a sample image that when an abnormal image is found with blur the image is removed so that high resolution images can be stably acquired even if an unexpected cause occurs (Sato, paragraph [0148]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have discharge set of pixel data of blurred images because it would allow for high resolution images can be stably acquired even if an unexpected cause occurs (Sato, paragraph [0148]).

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emeric, Dylewski and Lukkarinen as applied to claim 1 above, and further in view of United States Application Publication No. 2004/0018576, hereinafter DeMatteo.
Regarding claims 21 and 22, Emeric, Dylewski and Lukkarinen teach all limitations of claim 1; however, they fail to teach the lateral flow cartridge comprises two or more test strips with at least one reading window into each of the respective porous test strips at its distal location with a sampling zone.
DeMatteo teaches a testing cartridge with two test strips and a reading window for each test strip along with a sampling zone for each one as well and one camera to capture the images so that each test strip can have a different labeled binding reagent so that two different analytes can be detected (DeMatteo, paragraph [0019]).

Modified Emeric teaches wherein said group sets of pixel data each comprise a group pixel sensor array, said processor being configured to define group columns of L pixels and group rows of W pixels of said group pixel sensor array of a set of group pixel data and to divide said group columns of L pixels and group rows of W pixels into pixel sensor arrays associated to each of said respective porous strips, each pixel sensor array comprises columns of L pixels aligned with the length of the strip and rows of W pixels aligned with the width of the strip (paragraph [0087], the pixels would be aligned and separated with the dimensions of the test strip in order to integrate the signal as discussed in Emeric). 

Response to Arguments
Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the cited references do not disclose, teach or suggest or render predictable the invention as claimed, specially that the cited references do not disclose accumulating date related in time attributes is not found persuasive. As described above in the rejection Dylewski in paragraphs [0042]-[0043] describe how the images are compared to images before and after and these images are utilized for the calculation. As the images are being considered from before and after the current image, the temporal changes in the system is being considered and thus the claim is rendered as obvious.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a method of determining a defect in a test by using temporally changing pixel data or using a difference between a pixel value of neighboring pixels through the collected data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798